Citation Nr: 1611776	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-02 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 29, 2014; in excess of 30 percent from August 29, 2014, to April 8, 2015; and in excess of 10 percent from April 8, 2015, for coronary artery disease.

2.  Whether the combined disability evaluation was properly calculated under 38 C.F.R. § 4.25.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.  

In February 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in March 2014 to obtain treatment records and afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a September 2015 rating decision, the RO granted an increased rating of 30 percent effective August 29, 2014, and also assigned a 10 percent rating effective April 8, 2015, for the Veteran's coronary artery disease.  

The issue of whether the combined disability evaluation was properly calculated under 38 C.F.R. § 4.25 being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 8, 2015, the coronary artery disease resulted in cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  Since April 8, 2015, the coronary artery disease has not resulted in workload of greater than five metabolic equivalents (METs) but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  Prior to April 8, 2015, the criteria for an initial rating of 30 percent, but no higher, for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7005 (2015).

2.  Since April 8, 2015, the criteria for a rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The RO readjudicated the Veteran's claim for coronary artery disease pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  A letter dated in February 2011 notified the Veteran that his claim was being reviewed pursuant to Nehmer.  A letter dated in November 2011 notified the Veteran of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The November 2011 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the November 2011 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of his claim.  A pertinent fee-based examination was obtained in April 2015.  38 C.F.R. § 3.159(c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's coronary artery disease is rated as 10 percent disabling prior to August 29, 2014; as 30 percent disabling from August 29, 2014, to April 7, 2015; and as 10 percent disabling from April 8, 2015, under 38 C.F.R. § 4.104, DC 7005, which evaluates impairment from arteriosclerotic heart disease (coronary artery disease). 

Pursuant to DC 7005 a 10 percent rating is warranted when workload of greater than seven METs but not greater than ten METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, DC 7005 (2015). 

A 30 percent rating is warranted when workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of three METs or les results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

An echocardiogram in June 2010 showed an estimated ejection fraction of 60 percent.  No cardiac hypertrophy or dilatation was reported.

The Veteran submitted a disability benefits questionnaire filled out by his private physician dated in March 2011.  The Veteran did not have congestive heart failure.  His METs workload was reported to be within normal limits.  There was reported evidence of cardiac hypertrophy or dilatation.  His ejection fraction was reported to be 65 percent.  The Veteran's disability was opined to not impact his ability to work.

A July 2011 myocardial perfusion scan showed an ejection fraction of 65 percent.  A record dated in November 2011 shows that an echocardiogram revealed an ejection fraction of 60 percent.   

An August 2014 echocardiogram showed moderate concentric left ventricular hypertrophy; an ejection fraction of 65 to 70 percent; and mild right ventricular hypertrophy.

The Veteran was afforded a fee-based examination in April 2015.  He reported experiencing angina, shortness of breath, dizziness, and fatigue.  He did not have congestive heart failure.  There was no evidence of cardiac hypertrophy or dilatation.  The Veteran's ejection fraction was 60 percent.  Interview-based METs test showed workload of greater than seven METs but not greater than ten METs resulting in fatigue.  The Veteran's disability was opined to not impact his ability to work.  The examiner opined that the Veteran's disability at that time was asymptomatic.  
An October 2015 record shows that an echocardiogram revealed normal ejection fraction.  

None of the Veteran's treatment records have shown congestive heart failure or his METs.  Except for the records discussed above, they have not shown his left ventricular ejection fraction or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

Based on a review of the evidence, the Board concludes than an initial rating of 30 percent, but no higher, is warranted from the date of service connection through April 7, 2015; from April 8, 2015, a rating in excess of 10 percent is not warranted.

Prior to April 8, 2015, the evidence shows that the criteria for an initial 30 percent rating were met.  As noted above, the March 2011 disability benefits questionnaire shows that there was evidence of cardiac hypertrophy or dilatation.  Consequently, based on that record, as well as the August 2014 echocardiogram, the Board concludes that an initial rating of 30 percent is warranted prior to April 8, 2015.  A rating higher than 30 percent is not warranted as the March 2011 questionnaire and the Veteran's treatment records fail to show any episodes of acute congestive heart failure in the past year; workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Consequently, the criteria for an initial 30 percent rating, but no higher, prior to April 8, 2015, have been met.

From April 8, 2015, the evidence shows that the Veteran's disability more nearly approximates the criteria for a 10 percent rating.  The April 2015 fee-based examination did not show cardiac hypertrophy or dilatation and the Veteran's interview-based METs was reported to be greater than seven but not greater than 10.  The examination report shows that the Veteran has not had congestive heart failure.  There are no treatment records dated since that examination showing the Veteran's METs workload, evidence of cardiac hypertrophy or dilatation, or any episodes of congestive heart failure.  Additionally, the October 2015 record showed that the Veteran had a normal ejection fraction.  Therefore, based on the evidence of record, Board concludes that a rating in excess of 10 percent from April 8, 2015, is not warranted.  

For these reasons, the Board finds that the criteria for an initial rating of 30 percent prior to April 8, 2015, have been met.  However, from April 8, 2015, the criteria for a rating in excess of 10 percent have not been met.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's coronary artery disease symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Prior to April 8, 2015, a rating of 30 percent for coronary artery disease is granted from the award of service connection, subject to the law and regulations governing the payment of monetary benefits.

From April 8, 2015, a rating in excess of 10 percent for coronary artery disease is denied. 


REMAND

Regrettably, another remand is necessary for the remaining issue on appeal.  For the reasons set forth above, the Board has granted an increased rating from 10 percent to 30 percent for the period from the award of service connection through April 8, 2015, for the Veteran's coronary artery disease.  Therefore, a remand is necessary for the RO to implement the Board's grant and recalculate the Veteran's combined disability rating under 38 C.F.R. § 4.25.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the increased rating of 30 percent from March 16, 2011, to April 8, 2015, for the coronary artery disease and recalculate the Veteran's combined disability rating under 38 C.F.R. § 4.25.

2.  Then, readjudicate the issue remaining on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


